Case 8:20-cv-01980-CEH-AEP Document 1-1 Filed 08/24/20 Page 1 of 3 PageID 5




             IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                IN AND FOR HILLSBOROUGH COUNTY, STATE OF FLORIDA
                                  CIVIL DIVISION

 ANDREW HOLDER,

         Plaintiff,                               CASE NO.:
                                                  DIVISION:
 vs.

 DOLGENCORP, LLC d/b/a DOLLAR
 GENERAL,

         Defendant.
                                           /

                                        COMPLAINT
                                   GENERAL ALLEGATIONS

        COMES NOW the Plaiiitiff, ANDREW HOLDER, sues Defendant, DOLGENCORP,

 LLC d/b/a DOLLAR GENERAL ("DOLLAR GENERAL") and alleges:

        1.       This is an action for damages that exceed THIRTY THOUSAND DOLLARS

 ($30,000.00).

        2.       The Defendant, DOLLAR GENERAL, is a foreign limited liability company

 doing busuless in Tanipa, Hillsborough County, Florida.

        3.       On June 29, 2019, Plaintiff was a busiiiess invitee of Defendant, DOLLAR

 GENERAL, located at 8225 N. Florida Ave., Tampa, Hillsborough Couiity, Florida when he

 slipped and fell on a slippery substaiice at Defendant's premises.

        4.       The Defendant, DOLLAR GENERAL, possessed and controlled the real property

 referenced above wliich was open to the public and owed the Plaintiff the duties to:

                 (a)   Inspect the store in a reasonable manner;

                 (b)   Maintain the store in a reasonable manner;

                 (c)    Operate the store in a reasonable maruier;
                                                                                             ;
Case 8:20-cv-01980-CEH-AEP Document 1-1 Filed 08/24/20 Page 2 of 3 PageID 6




                 (d)      Warn the Plaintiff of any latent dangers in the store;

         5.      The Defendant breached its duties to Plaintiff and negligently:

                 (a)      failing to maintain the floor in a reasonably safe manner;

                 (b)      failing to properly inspect the area of the premises for patron's use;

                 (c)      failing to properly warn the Plaintiff of the latent dangers of walking in an

                          area where a slippery substance existed; and

         6.      The Defendant knew of the above negligent conditions or they had existed loiig

 enough so that the Defendant should have discovered them exercising due care.

         7.      Alternatively, the Defendant created the negligent conditions.

         8.      As a direct and proximate result of the above-referenced negligence of Defendant,

 DOLLAR GENERAL, Plaintiff suffered bodily iiijtu•y and resulting pain and suffering,

 disability, disfigurement, loss of capacity for the enjoyment of life, expense of hospitalization,

 medical nursing care and treatment, loss of ability to earn money and aggravation of a previously

 existing condition. The losses are either permanent or continuing and the Plaintiff will suffer

 losses in the future.

         WHEREFORE, Plaintiff, ANDREW HOLDER, demands judgment for costs and

 damages against Defendant, DOLGENCORP, LLC D/B/A DOLLAR GENERAL, and demands

 a trial by jury on all issues so triable.

              DESIGNATION OF E-MAIL ADDRESS PURSUANT TO RULE 2.516

         ROLANDO GUERRA, ESQUIRE, as attorney for Plaintiff, ANDREW HOLDER,

 hereby designates, pursuant to Rule 2.516 the following e-mail address for the purpose of service

 of all documents required to be served ptirsuant to Rule 2.516 in this proceeding;

                Primary E-Mail Address:        courtservicedocs@gibbsandparnell.com
Case 8:20-cv-01980-CEH-AEP Document 1-1 Filed 08/24/20 Page 3 of 3 PageID 7




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and con•ect copy of the foregoing has been furnished to

 the Defendant via service of process.
               `~~...                              '
                                               ,,~
 Dated: July°` , 2020                      GIBY3S & PARJ~ L, P.A.



                                          R0~`ANDO"G, GUERRA, JR., ESQUIRE
                                          FBN: 602401
                                          722 East Fletcher Avenue
                                          Tampa, Florida 33612-2614
                                          Telephone: (813) 975-4444
                                          Facsimile: (813) 975-4445
                                          courtservicedocs@gibbsandparnell.com
                                          Attorneys for Plaintiff
